724 So. 2d 651 (1999)
Tina Suzanne WELCH, Appellant,
v.
STATE of Florida, Appellee.
No. 96-01097
District Court of Appeal of Florida, Second District.
January 13, 1999.
James Marion Moorman, Public Defender, and Robert F. Moeller, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
CAMPBELL, Acting Chief Judge.
Appellant challenges her judgment and life sentence for the first degree murder of her three-year-old child, David Welch. On appeal, appellant raises four issues for our consideration. We find merit in only the fourth issue concerning the imposition of certain costs and affirm her judgment and sentence without discussion.
The transcript reveals that the trial court orally assessed $250 in fines and court costs against appellant and $80 in investigative costs to the Pasco County Sheriff's Office. The written order on "Charges/Costs/ Fees" includes the $80 investigative costs, but requires appellant to pay a total of $255 in costs and fees ($50 to the Crimes Compensation Fund; $3 to the Criminal Justice Trust Fund; $2 to the Criminal Justice Education by Municipalities and Counties; and $200 in court costs). We therefore remand *652 this case so that the amount imposed on the written judgment and sentence comports with the trial court's oral pronouncement. See Wilcox v. State, 674 So. 2d 191 (Fla. 2d DCA 1996).
The $2 cost is a discretionary cost that was not orally pronounced at sentencing. It is therefore stricken. See Harrison v. State, 698 So. 2d 379 (Fla. 2d DCA 1997). We also strike the $80 in investigative costs since the record is devoid of any request from the Pasco County Sheriff's Office documenting its costs. On remand, the State shall have the opportunity to obtain the appropriate documentation under section 939.01(1), Florida Statutes (1995) (renumbered as section 938.27 and amended, effective July 1, 1997). See Fields v. State, 712 So. 2d 413 (Fla. 2d DCA 1998); Sutton v. State, 635 So. 2d 1032 (Fla. 2d DCA 1994).
Affirmed; remanded with directions.
NORTHCUTT and GREEN, JJ., Concur.